

FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
This Fourth Amendment to Revolving Credit and Security Agreement, dated as of
the 30th day of June, 2014, by and among Horsehead Corporation, a Delaware
corporation (“Horsehead”), Horsehead Metal Products, Inc., a North Carolina
corporation (“Horsehead Metal”), Horsehead Zinc Powders, LLC, a Delaware limited
liability company (Horsehead Zinc, together with Horsehead and Horsehead Metal,
collectively, the “Borrower”), Horsehead Holding Corp., a Delaware corporation
(“Holding”), Chestnut Ridge Railroad Corp., a Delaware corporation (“Chestnut
Ridge”, together with Holding, each a “Guarantor and collectively, the
“Guarantors”), the financial institutions party hereto (collectively, the
“Lenders” and individually a “Lender”) and PNC Bank, National Association
(“PNC”), as agent for the Lenders (PNC, in such capacity, the “Agent”) (the
“Fourth Amendment”).
W I T N E S S E T H:
WHEREAS, Horsehead, Holding, the Lenders party thereto and the Agent entered
into that certain Revolving Credit and Security Agreement, dated September 28,
2011, as amended by that certain: (i) First Amendment to Revolving Credit and
Security Agreement, dated July 26, 2012, by and among Horsehead, Holding,
Chestnut Ridge, the Lenders party thereto and the Agent; (ii) Second Amendment
to Revolving Credit and Security Agreement, dated October 24, 2012, by and among
Horsehead, Holding, Chestnut Ridge, Horsehead Metal, the Lenders party thereto
and the Agent; and (iii) Third Amendment to Revolving Credit and Security
Agreement, effective as of November 30, 2013, by and among Horsehead, Holding,
Chestnut Ridge, Horsehead Metal, Horsehead Zinc, the Lenders party thereto and
the Agent (as further amended, modified, supplemented or restated from time to
time, the “Credit Agreement”), pursuant to which, among other things, the
Lenders agreed to extend credit to Borrower; and
WHEREAS, Borrower and the Guarantors desire to amend certain provisions of the
Credit Agreement and the Agent and the Lenders desire to permit such amendments
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
2.    Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions in their entirety in their proper alphabetical order:
“Fourth Amendment Closing Date” shall mean June 30th, 2014.
“Fourth Amendment Fee Letter” shall mean that certain fee letter, dated the
Fourth Amendment Closing Date, executed by the Agent and acknowledged and agreed
to by the Loan Parties.
“MARS Availability Period” shall mean the period commencing on the Fourth
Amendment Closing Date through the MARS Maturity Date.
“MARS Early Termination Date” shall have the meaning set forth in Section 2.1(c)
hereof.
“MARS Maturity Date” shall mean the earlier to occur of (a) April 1, 2015 or (b)
the MARS Early Termination Date.
3.    Section 2.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrower in aggregate amounts
outstanding at any time equal to such Lender's Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit and (y) an amount equal to
the sum of:
(i)    subject to the provisions of Section 2.1(b) hereof, up to eighty-five
percent (85%) ("Receivables Advance Rate") of Eligible Receivables, plus
(ii)    subject to the provisions of Section 2.1(b) hereof, up to the lesser of
(A) the lesser of (x) up to sixty-five percent (65%) ("Inventory Advance Rate"
and together with the Receivables Advance Rate, the "Advance Rates") of the
aggregate value of the Eligible Inventory, valued at the lower of
weighted-average cost or market, or (y) up to eighty-five percent (85%) of the
Net Orderly Liquidation Value of the Eligible Inventory, or (B) Thirty Million
and 00/100 Dollars ($30,000,000.00) in the aggregate at any one time, plus
(iii)    during the MARS Availability Period only, the lesser of (A) Ten Million
and 00/100 Dollars ($10,000,000.00) and (B) the sum of (y) an additional ten
percent (10%) in excess of the Receivables Advance Rate of Eligible Receivables
and (z) an additional twenty percent (20%) in excess of the Inventory Advance
Rate of the aggregate value of the Eligible Inventory, valued at the lower of
weighted-average cost or market, minus
(iv)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
(v)    such reserves as Agent may reasonably deem proper and necessary from time
to time.
The amount derived from (x) the sum of Sections 2.1(a)(y)(i), (ii) and (iii),
minus (y) the sum of Sections 2.1(a)(iv) and (v), at any time and from time to
time shall be referred to as the "Formula Amount". The Revolving Advances shall
be evidenced by one or more secured promissory notes (collectively, the
"Revolving Credit Note") substantially in the form attached hereto as Exhibit
2.1(a).
(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrower. The rights of
Agent under this subsection are subject to the provisions of Section 15.2(b).
(c)    MARS Availability Period. Borrower may, at its option at any time,
terminate all but not less than all of the MARS Availability Period upon ten
(10) Business Days’ prior written notice to Agent. Any notice delivered by
Borrower pursuant to this Section 2.1(c) shall be irrevocable. On the tenth
(10th) Business Day following receipt of the aforementioned notice by Agent, the
MARS Availability Period shall terminate (such date, the “MARS Early Termination
Date”) and: (i) if necessary, Borrower shall repay the Advances pursuant to
Section 2.6 after giving effect to the expiration of the MARS Availability
Period, and any such repayment shall be subject to the Borrower’s obligations to
indemnify the Lenders under Section 2.2(f); and (ii) the Borrower shall pay to
the Agent, for the benefit of the Lenders, the required fee set forth in the
Fourth Amendment Fee Letter.
4.    The following new clause (e) is hereby added to Section 3.1 of the Credit
Agreement, immediately after clause (d) set forth therein:
(e)    Notwithstanding anything set forth in this Section 3.1 to the contrary,
from the Fourth Amendment Closing Date through the date immediately preceding
the first Adjustment Date following the MARS Maturity Date, Revolving Advances
that are (x) Domestic Rate Loans shall bear interest for each day at a rate per
annum equal to the Alternate Base Rate plus one and one-half percent (1.50%),
and (y) Eurodollar Rate Loans shall bear interest for each applicable Interest
Period at a rate per annum equal to the Eurodollar Rate plus three percent
(3.00%). At all times from the first Adjustment Date following the MARS Maturity
Date and thereafter, Revolving Advances shall bear interest in accordance with
clause (b) of this Section 3.1.
5.    Section 3.2 of the Credit Agreement is hereby amended to delete the
reference to “(i) from the Closing Date until the first (1st) Adjustment Date,
two and one half of one percent (2.50%) per annum and (ii) on and after the
first (1st) Adjustment Date, the applicable percentage per annum determined by
reference to Average Undrawn Availability as set forth in Section 3.1(b) hereof”
set forth therein, and in its stead insert a reference to “(i) from the Fourth
Amendment Closing Date until the date immediately preceding the first (1st)
Adjustment Date following the MARS Maturity Date, three percent (3.00%) per
annum and (ii) at all times from the first Adjustment Date following the MARS
Maturity Date and thereafter, the applicable percentage per annum determined by
reference to Average Undrawn Availability as set forth in Section 3.1(b)
hereof”.
6.    Section 3.3 of the Credit Agreement is hereby amended to delete the
reference to “(i) from the Closing Date until the first (1st) Adjustment Date,
one quarter of one percent (0.25%) per annum and (ii) on and after the first
(1st) Adjustment Date, the applicable percentage per annum determined by
reference to Average Undrawn Availability as set forth in Section 3.1(b) hereof”
set forth therein, and in its stead insert a reference to “(i) from the Fourth
Amendment Closing Date until the date immediately preceding the first (1st)
Adjustment Date following the MARS Maturity Date, three quarters of one percent
(0.75%) per annum and (ii) at all times from the first Adjustment Date following
the MARS Maturity Date and thereafter, the applicable percentage per annum
determined by reference to Average Undrawn Availability as set forth in Section
3.1(b) hereof”.
7.    The Credit Agreement is hereby amended by inserting the following new
Section 6.12, immediately after Section 6.11:
6.12    Fourth Amendment Lien Searches.
Within thirty (30) days after the Fourth Amendment Closing Date, provide Agent
with judgment and tax lien searches, and a search of the real property records,
in each case against Horsehead Metal in Rutherford County, North Carolina, and
in each case in form and substance reasonably satisfactory to Agent.
8.    The provisions of Section 2 through and including Section 7 of this Fourth
Amendment shall not become effective until the Agent has received the following,
each in form and substance acceptable to the Agent:
(a)
this Fourth Amendment, duly executed by Borrower, the Guarantors, the Lenders
and the Agent;

(b)
a certificate of the Secretary or other authorized officer of each Loan Party
certifying as to (i) other than with respect to Holding, resolutions of its
Board of Directors (or equivalent governing body) authorizing such Loan Party to
enter into the Fourth Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its organizational documents;

(c)
payment of all fees and expenses owed to the Lenders, the Agent and the Agent’s
counsel in connection with the Credit Agreement and this Fourth Amendment
(including, without limitation, any fees due and payable on the date hereof
pursuant to the Fourth Amendment Fee Letter); and

(d)
such other documents as may be reasonably requested by the Agent.

9.    The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, as set forth in
this Fourth Amendment or to the extent and for so long as any applicable,
representation, warranty, agreement or covenant is directly or indirectly
modified by the Agent's (for itself and on behalf of the Lenders) entering into
the Intercreditor Agreement, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.
10.    The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, the IP Security Agreement
and the Mortgages continue to secure prompt payment when due of the Obligations.
11.    The Loan Parties hereby represent and warrant to the Lenders and the
Agent that (i) the Loan Parties have the legal power and authority to execute
and deliver this Fourth Amendment; (ii) the officers of the Loan Parties
executing this Fourth Amendment have been duly authorized to execute and deliver
the same and bind the Loan Parties with respect to the provisions hereof; (iii)
the execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Loan Parties and (iv) this Fourth Amendment, the
Credit Agreement and the documents executed or to be executed by the Loan
Parties in connection herewith or therewith constitute valid and binding
obligations of the Loan Parties in every respect, enforceable in accordance with
their respective terms.
12.    The Loan Parties represent and warrant that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Fourth Amendment or the performance or observance
of any provision hereof; and (ii) they presently have no claims or actions of
any kind at law or in equity against the Lenders or the Agent arising out of or
in any way relating to the Credit Agreement or the Other Documents.
13.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
14.    The agreements contained in this Fourth Amendment are limited to the
specific agreements contained herein. Except as amended hereby, all of the terms
and conditions of the Credit Agreement and the Other Documents shall remain in
full force and effect. This Fourth Amendment amends the Credit Agreement and is
not a novation thereof.
15.    This Fourth Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
16.    This Fourth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this Fourth Amendment.
[INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Fourth Amendment to be duly executed by their duly authorized
officers on the day and year first above written.
 
BORROWERS:


 
Horsehead Corporation




By: /s/ Robert D. Scherich      (SEAL)
Name:    Robert D. Scherich         
Title:    Vice President and CFO      


 
Horsehead Metal Products, Inc.




By:    /s/ Robert D. Scherich      (SEAL)
Name:     Robert D. Scherich      
Title:    Vice President and CFO      


 
Horsehead Zinc Powders, LLC




By: /s/ Robert D. Scherich      (SEAL)
Name:    Robert D. Scherich         
Title:    Vice President and CFO      


 
GUARANTORS:


 
Horsehead Holding Corp.




By:    /s/ Robert D. Scherich      (SEAL)
Name:    Robert D. Scherich \
Title:    Vice President and CFO      


 
Chestnut Ridge Railroad Corp.




By:    /s/ Robert D. Scherich       (SEAL)
Name:    Robert D. Scherich         
Title:    Vice President and CFO      





 
AGENT AND LENDER:


 
PNC Bank, National Association




By: /s/ Douglas Hoffman   
Name: Douglas Hoffman
Title: Vice President






200995547.2        